CORRECTED ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that GEORGE N. POLIS of ATLANTIC CITY, who was admitted to the bar of this State in 1984, be publicly reprimanded for violating RPC 1.8(c) by drafting for an elderly widow a will under which respondent’s sister was the primary beneficiary, and good cause appearing;
*422It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and GEORGE N. POLIS is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.